OPINION — AG — ** BOND ISSUES — SCHOOL BUILDINGS — REPAIR — BOND PROCEEDS ** (1) CAN THE SCHOOL DISTRICT ISSUE LEGAL WARRANTS AGAINST THE BOND ISSUE VOTED FOR REPAIRING SCHOOL SITE TO PAY FOR THE PURCHASE OF A BUILDING AND REBUILDING AND EQUIPPING THE SAME ? (2) WOULD THE COUNTY TREASURER BE LIABLE IN HIS OFFICIAL BOND FOR REGISTERING THE WARRANTS AGAINST THE "REPAIRING SCHOOL SITE ISSUE" WHERE SAME IS TO PAY FOR THE PURCHASE OF BUILDING ? ANSWER: (1) THE PROCEEDS OF A BOND ISSUE COULD BE USED ONLY FOR THE PURPOSE STATED (2) SEE OPINION NO. APRIL 14, 1942 WHICH STATES, "THE COUNTY TREASURER IS LIABLE ON HIS OFFICIAL BOND FOR REGISTERING AND PAYING A WARRANT AGAINST A SPECIFIC APPROPRIATION WHEN THE FACE OF THE WARRANT SHOWS THAT IT WAS DRAWN FOR A PURPOSE OTHER THAN THAT FOR WHICH THE APPROPRIATION WAS MADE". CITE: ARTICLE X, SECTION 26 ARTICLE X, SECTION 19, 70 O.S. 521 [70-521] (REPEALED)